    Case 1:18-cv-07831-PAC Document 42-1 Filed 02/15/19 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


JANE DOE,
                                    Plaintiff,
                         v.                                  No. 1:18-cv-07831 (PAC)
THE TRUSTEES OF COLUMBIA                                     Oral Argument Requested
UNIVERSITY IN THE CITY OF NEW YORK
AND TOM HARFORD,
                                    Defendants.


                      DECLARATION OF MONICA L. KUTH

MONICA L. KUTH declares as follows:

       1.     I am the Director of Leasing Services at Columbia University (the

"University"), and have held this role since approximately February 2007. In this role, I

am responsible for overseeing all leasing aspects of the occupancy of the residential

accommodations owned and operated by the University. My responsibilities include

exercising day-to-day oversight over the commencement and termination of tenancies

within the University's housing portfolio, including apartments occupied by students

within the School of General Studies.

       2.      I am aware that Ms. Irene Politis signed an Offer of Assignment and

Occupancy Agreement with respect to a University apartment on July 20, 2018. I also

understand that around September 2018, Ms. Politis was granted a medical withdrawal

from the University's School of General Studies.

       3.      No one instructed me at any time to take any steps to ask or cause Ms. Politis

to vacate her University apartment, and at no time has any step been taken by me or anyone

who reports to me to require Ms. Politis to vacate her University apartment.
    Case 1:18-cv-07831-PAC Document 42-1 Filed 02/15/19 Page 2 of 2

                                                                                         2


       4.      ' Ms. Politis left her University apartment on January 10, 2019.      She

deposited her keys with the building's porter, who is an authorized representative of the

building to accept keys.      The building's superintendent then informed me that her

apartment had been vacated.

        In accordance with 28 U.S.C. § 1746, I hereby declare under penalty of perjury

that the foregoing is trne and correct.


Executed at:     New York, New York
                 Febrnary 11, 2019


                                                                               le
                                                        Monica L. Kuth
